Hathaway, J.
— The question presented by the exceptions, is, whether or not a tenant of land claiming title, and having a possession thereof, which gives him a lawful right to “ betterments,” according to our statutes, is liable as a trespasser quare clausum for acts, which had been done by him upon, and to the land, during the time of the possession (of it,) by which his right to betterments became matured.
It is very clear that the tenant is not a trespasser in such case. R. S. c. 145, § 23 and 47; Chadbourne v. Straw & al. 22 Maine, 450. Exceptions overruled, and

judgment on the verdict.

Shepley, C. J., and Wells and Howard, J. J., concurred.